Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         DETAILED ACTION
                                                         REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6, 8, 10-15 and 31-34 are rejected under 35 U.S.C. 103 as obvious
over Kajaria et al. (US 2016/0168970 A1 equivalent to US 10,151,188) in view of
Wiedemann et al. (US 7,033,673) with a teaching reference of Nisato et al. (US 2010/0331769) and further in view of He et al. (US 7,186,945) or English abstract of CN 104277681 A (Jan. 14, 2015).
	Kajaria et al., Wiedemann et al. and Nisato et al. were discussed in detail in previous office actions.
	The crux of applicant’s argument with the amended claim 1 is that Kajaria et al.,
Wiedemann et al. and Nisato et al. would be that Kajaria et al. and Wiedemann et al.  do not teach the instant pigment mixture comprising titanium dioxide and blue pigment since the examiner had rebutted applicant’s arguments in the response filed on Feb. 2, 2022 in the Final rejection of Feb. 18al, 2022 and applicant failed to further rebut the examiner’s responses.
	But, utilization of a pigment mixture comprising different pigments for different colors is well-known in the art.
He et al. teach a composition comprising a pigment mixture comprising titanium dioxide and blue pigment at col. 8, line 24.
English abstract (Description) of CN teaches a composition comprising a pigment mixture comprising titanium dioxide and blue pigment.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known erosion-resistant silicone coatings comprising trifunctional silane, silanol fluid and fumed silica as well as catalyst and pigments taught by Wiedemann et al. as the topcoat layer of Kajaria et al. since Kajaria et al. teach modifications to materials and use of equivalent material and further to repair or to coat the component after the oilfield operation periodically as taught by Wiedemann et al. and further to utilize a pigment mixture comprising titanium dioxide and blue pigment taught by He et al. or CN in the composition of Wiedemann et al. since Wiedemann et al. teach employing the pigment and since utilization of a pigment mixture comprising different pigments for different colors is well-known in the art as taught by He et al. and CN absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al. (US 2016/0168970 A1) in view of Wiedemann et al. (US 7,033,673) with a teaching reference of Nisato et al. (US 2010/0331769), and further in view of He et al. (US 7,186,945) or CN 104277681 A (Jan. 14, 2015) as applied to claims 1-6, 8, 10-15 and 31-34 above, and further in view of Gambier et al. (US 8,434,399) or Young (US 9,739,130).
The instant claim 5 further recites a fluid end over Kajaria et al although it is not defined well.
Gambier et al. teach an oilfield equipment comprising reciprocating pump fluid end at col. 1, lines 38-39.  Young teaches the same in abstract and at col. 1, lines 60-62.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to coat the fluid end taught by Gambier et al. or Young which would be an inherent part of the fluid- handling parts taught by Kajaria et al. with a modified composition of Wiedemann et al. and He et al. or CN since Gambier et al. and Young teach a system for fracking a well comprising the reciprocating pump fluid end absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited high comparison factor of claim 5, see Non-Final rejection of December 10, 2021 given for Kajaria et al. (US 2016/0168970 A1) in view of Wiedemann et al. (US 7,033,673).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al. (US 2016/0168970 A1) in view of Wiedemann et al. (US 7,033,673) with a teaching reference of Nisato et al. (US 2010/0331769), and further in view of He et al. (US 7,186,945) or CN 104277681 A (Jan. 14, 2015) as applied to claims 1-6, 8, 10-15 and 31-34 above, and further in view of in view of Witkowski et al. (US 10,526,862).
The instant claim 6 further recites a frac iron over Kajaria et al.
Witkowski et al. teach hydraulic fracturing systems comprising “frac iron” at col. 1, lines 39-44.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to coat the frac iron taught by Witkowski et al. which would be an inherent part of the fluid- handling parts taught by Kajaria et al. with a modified composition of Wiedemann et al and He et al. or CN since Witkowski et al. teach hydraulic fracturing systems comprising the frac iron absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited high comparison factor of claim 6, see Non-Final rejection of December 10, 2021 given for Kajaria et al. (US 2016/0168970 A1) in view of Wiedemann et al. (US 7,033,673).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-15 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-30 of copending Application No. 17/225,845 (reference application) in view of Wiedemann et al. (US 7,033,673), and further in view of He et al. (US 7,186,945) or CN 104277681 A (Jan. 14, 2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of the copending Application teach pigment, titanium dioxide, trifunctional silane, silanol fluid and filler recited in the instant claim 1 and because utilization of a pigment mixture comprising different pigments such as a pigment mixture comprising titanium dioxide and blue pigment for different colors is well-known in the art  as taught by He et al. and English Description of CN and because a cured coating composition of the copending Application would be expected to form the recited ethyl T-resin units and because the trifunctional silane would encompass the art well-known ethyl triacetoxysilane and an amount thereof taught by Wiedemann et al who also teach a thickness of the primer of claim 34 at col 11, lines 61-64 and a spray coating at col. 6, lines 30-31 which would meet the atomized coating of claims 11 and 15 and because the recited fluid end of a reciprocating pump of the instant claim 5 and frac iron component of the instant claim 6 would be well-known parts of a fluid handling components in the art.
Further as to amounts of claims 31-33 and thickness of the instant claim 34: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, the recited amounts of claims 31-33 and thickness of the instant claim 34 would have been obvious to one skilled in the art before the effective filing date of invention since Wiedemann et al. 0,01 to 20 wt.% of trifunctional silane in table 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 4, 2022                                               /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762